DETAILED ACTION
	In response to the Amendment filed 7/22/22, claims 1-4 and newly added claims 5-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, it is recited as dependent on itself. It is the Examiner’s position that it depend from Claim 5.
	Claim 7 is rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US Pub No. 2015/0239265 A1).
	Regarding Claim 1, Lo et al. discloses
a sheet housing portion (102) drawably within an apparatus main body (body of printer, see [0001]) and configured to house a sheet, the sheet housing portion having a contacted portion (105 and the wall on which 105 is located) extending therefrom in a drawing direction (right to left in Fig. 3b) of the sheet housing portion;
a handle (134) for drawing the sheet housing portion; and
	a cover member (i.e. cover plate of 101, see Fig. 1) mounted to an end portion (at the 108 end of 102, Fig. 1) of the sheet housing portion in a drawing direction and having, in a portion facing the handle, a recess (i.e. the pocket of 134, see Fig. 1, Fig. 2, Fig. 7, Fig. 9) toward the sheet housing portion, the cover member including a facing surface (i.e. the general surface of 101, facing the reader in Fig. 7) facing the sheet housing portion, the cover member having a contact portion that includes a rib (104) protruding from the facing surface of the cover member at position corresponding to the recess (i.e. on the same surface of the cover plate, wherein ‘corresponding to’ does not suggest a specific requirement, such as located immediately on the back side of the recess), the rib configured to come into contact and engage with a contact recess (105, Fig. 3b, Fig. 4b) of the contacted portion of the sheet housing portion.
	Regarding Claim 3, Lo et al. discloses
the cover member is not fixed (i.e. may contact and separate from) to an upper portion (i.e. the downward facing upper surface of 105 in Fig. 4b) of the sheet housing portion, and
	the cover member includes a facing portion (i.e. upward facing upper surface of 104) configured to face the upper portion of the sheet housing portion from below.
	Regarding Claim 4, Lo et al. discloses
the apparatus main body (body of printer, see [0001]), wherein
	the image forming apparatus is configured to convey a sheet stored in the sheet storage apparatus and form an image on the sheet (i.e. is a printer).
	Regarding Claim 5, Lo et al. discloses
a distal end of the rib (i.e. right end of 104) is configured to contact a bottom surface of the contact recess (i.e. at the upper facing lower surface of 105, see Fig. 4b), when the contact portion engages with the contact recess.
Regarding Claim 6, Lo et al. discloses
the contact recess (105) of the contacted portion is configured to press the distal end of the rib in the drawing direction (i.e. when inserting 104 such that its right end contacts the tapered surfaces of 105, an opposed pressing force is applied in the drawing direction by the tapered surfaces).
Regarding Claim 7, Lo et al. discloses
the contact recess (105) of the contacted portion is configured to press the distal end of the rib in the drawing direction (i.e. when inserting 104 such that its right end contacts the tapered surfaces of 105, an opposed pressing force is applied in the drawing direction by the tapered surfaces) to counteract warpage of the cover member (i.e. intended use).



Allowable Subject Matter
Claims 2, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a rib protruding from the facing surface by
the amount as claimed, in light of the criticality disclosed by Applicant in Aspect 2 of the
specification (Claims 2 and 9). The prior art also does not show the fastening/non-fastening as claimed (Claim 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        September 12, 2022